      2:19-cv-00164-BHH       Date Filed 03/05/19     Entry Number 7      Page 1 of 1




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH CAROLINA
                            CHARLESTON DIVISION

Lindy Tidwell,                      ) Civil Action No.: 2:19-CV-164-BHH
                                    )
             Plaintiff,             )
                                    )
v.                                  )
                                    )
Portfolio Recovery Associates, LLC, )
                                    )
             Defendant.             )
_________________________________ )

            JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiff, Lindy Tidwell, and Defendant, Portfolio Recovery Associates, LLC, file this

Joint Stipulation of Dismissal with Prejudice and in support thereof would respectfully show

the Court as follows:

       There are no longer any issues in this matter between Plaintiff and the Defendant to

be determined by this Court. The Plaintiff hereby stipulates that all claims or causes of

action against the Defendant which were, or could have been, the subject matter of this

lawsuit are hereby dismissed with prejudice, with court costs and attorney fees to be paid by

the party incurring same.


/s/ Penny Hays Cauley                             /s/ Chad V. Echols
Penny Hays Cauley, Fed. ID No. 10323              Chad W. Echols, Fed. ID No. 9810
HAYS CAULEY, P.C.                                 THE ECHOLS FIRM, LLC
1303 W. Evans Street                              P.O. Box 12645
Florence, SC 29501                                Rock Hill, SC 29731
Attorney for Plaintiff                            Attorney for Defendants

                                        Page 1 of 1
